DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.

Response to Amendment.
Claims 17 and 20 were previously cancelled.
Claims 1-16 and 18-19 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE





Best U.S. References:  Benjier et al., US Patent Application Publication 2003/0046173 A1 (“Benjier”) in combination with Mulukutla et al., US Patent Application Publication 2011/0238461 A1 (“Mulukutla”), Najmi, US Patent Application Publication 2006/0015415 A1 and Grendel et al., US Patent Application Publication 2005/0197913 A1 (“Grendel”) teach the delivery of products from an optimized store inventory ordered over a computer network in a particular order period and based on sales forecasts.
The Following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  The applied art does not teach a fulfillment network retrieving operational data (shipping rate card, return policies, business hours and pick decline estimation) from a plurality of retail locations and receiving an order comprising at least one item for delivery to an address. The applied art does not teach a computer partitioning the received order into at least one suborder comprising at least one item and forecasting demand for at least one suborder item for a plurality of retail locations and selecting the retail location to fulfill the suborder. The operation data (i.e. Number of employees at the retail location, the shipping rate card of the retail location, the return policies and business hours and pick decline estimation for the retail location) of the retail location and forecasted demand is used to select a retail location to fulfill each suborder.  Each suborder is transmitted to the selected retail location for fulfillment.  The combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/ Primary Examiner, Art Unit 3687